Citation Nr: 1230740	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include PTSD. 



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the RO that reopened the claim of service connection for PTSD and then denied the reopened claim on the merits.  The matter was previously denied in an August 2005 rating decision.

In June 2011, the Board reopened the previously denied claim and remanded the reopened claim of service connection for additional development of the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In the remand of June 2011, the Board requested that an examination be performed in order to ascertain the likely etiology of the claimed innocently acquired psychiatric disorder.

The record shows that a VA examination was conducted on August 2011, but the examiner did not provide all of the requested information.

The examiner was asked to provide an opinion supported by a rationale regarding the etiology of the diagnosed acquired psychiatric disorders.  The examining psychiatrist diagnosed a mood disorder and provided an opinion against the claim, but did not explain the rationale for his opinion.  

When the record shows a lack of compliance with the directives of a remand, the Board has no choice but to remand the matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (absent a showing of nonprejudicial error, a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should return the claims file to the VA psychiatrist who conducted the August 2011 examination for the purpose of providing an addendum to his examination report.  If he is not available, then another qualified mental health professional should complete this request. 

Based on a review of the case, the VA psychiatrist should provide the rationale underlying his opinion that it was less likely than not that the mood disorder had its clinical onset during service.  The rationale must do more than repeat the facts of the case, it should include the reasoning the examiner used to reach the opinion.

If another mental health professional is used, then he or she should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed innocently acquired psychiatric condition had its clinical onset during the Veteran's period of active service or otherwise is related to any event or incident of that service.  

The examiner must provide a complete rationale for any opinion rendered.

The examiner is advised that the rationale is critical to the adjudication of the claim since the Board may not assess any probative value to the opinion without it, and the absence of the rationale would result in another remand.

2.  After completing all indicated development, the RO should readjudicate the reopened claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


